Citation Nr: 1504734	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bulging disc and arthritis in the lumbar spine status post lammectomy with fusion and burr removal.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a bilateral hip condition.

4.  Entitlement to service connection for a bulging disc in the neck (C3 and C4).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a notice of disagreement (NOD) in April 2010.  A statement of the case (SOC) was provided on August 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal), dated September 2010.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge at the RO on August 2014.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





FINDINGS OF FACT

1.  In a final decision issued in January 1986, the RO denied the Veteran's claim of entitlement to service connection for a herniated nucleus propulsus, lumbar spine, post-operative.

2.  Evidence added to the record since the final January 1986 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bulging disc and arthritis in the lumbar spine status post lammectomy with fusion and burr removal.

3.  There is no credible evidence of record that reflects that the Veteran has a currently diagnosed right knee condition that is related to military service.

4.  There is no credible evidence of record that reflects that the Veteran has a currently diagnosed bilateral hip condition that is related to military service.

5.  There is no credible evidence of record that reflects that the Veteran has a currently diagnosed bulging disc in the neck (C3 and C4) that is related to military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bulging disc and arthritis in the lumbar spine status post lammectomy with fusion and burr removal.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for a bilateral hip condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for service connection for a bulging disc in the neck (C3 and C4) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated October 2009 that contained all of the required notice.  The letter also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection for lumbar spine condition had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file.  

It is noted that, per a September 2010 correspondence from the Veteran, he indicated that he believed his STRs associated with the claims file were not complete.  However, the Board notes that the currently associated STRs of record revealed a May 1966 entrance examination, April 1969 separation examination, dental health records, and additional records relating to treatment for a sore throat and a right toe condition.  There is no indication that any documents may be missing.  Therefore, it is presumed that the STRs are complete and the duty to assist in their acquisition is subsequently met.  In any event, at the Board hearing, the Veteran indicated that he was not treated for any of the claimed disabilities in service. 

The Board additionally notes that, at the Veteran's 2014 Board hearing, he testified that he receives current treatment for his disabilities through private treatment providers only.  To this effect, the Veteran stated that, after he moved to Atlanta after the 1984 surgery, he began seeing a Dr. H. M. for all his orthopedic concerns.  The Veteran indicated that this doctor died and a Dr. T. I. took over the practice and currently treats him.  It is noted that the Veteran has not provided any records or authorizations to obtain such records from these providers, despite requests for medical evidence from the RO in the October 2009 correspondence.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Therefore, no further inquiry into the existence of these records must be made.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  No VA examination was provided for the right knee condition, bilateral hip condition, and cervical spine condition claims.  The Board finds that no VA examination is required to resolve the current claims because there is no credible evidence of an in-service event and there is no indication that any of the currently claimed disabilities are etiologically related to service.  The Veteran's contention that he sustained in-service injuries to his right knee, hips, and neck is based on speculation.  The service treatment records are negative and the Veteran testified that he was not treated in-service for his claimed disabilities.  Rather, the Veteran has described performing exercises, including sit-ups and marches, and an encounter with a Drill Sergeant as possibly responsible for his claimed disabilities.  See Transcript page 4 ("I think it was due to all of the sit-ups, straight leg lifts . . . puts too much stress on the back and the neck."); Transcript page 5 ("My right knee. . . . Could have been the marching, the way they had us doing it."); Transcript page 6 ("I was in the sitting position and Sergeant [...] decided I wasn't sitting low enough and sat on my shoulders and that's the only thing in my life that I can remember that really woke me up and it put two chips on the pelvic bone where the---came out.").  The Veteran is clearly looking back in time and speculating on what could have caused his currently claimed disabilities.  This does not constitute credible evidence of in-service symptoms or conditions noted in service.  Also, there is only the Veteran's lay general conclusory statement that his claimed disabilities are etiologically related to service.  This does not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  Thus, the McLendon elements are not met.  As for the new and material evidence issue, as no new and material evidence has been submitted, the duty to provide a medical examination and nexus is not raised.  See 38 C.F.R. § 3.159(c)(4)(iii) (2014). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Lumbar Spine

The Veteran contends that his currently diagnosed bulging disc and arthritis in the lumbar spine status post lammectomy with fusion and burr removal (hereinafter lumbar spine condition) is related to military service.  In this regard, the Veteran has provided statements and testimony at his August 2014 Board hearing that he believes that the exercises and training conducted during his time in the military led to the development of this condition.  He has not provided any independent evidence, medical or otherwise, to support this contention.

A review of the Veteran's STRs was silent for any discussion of any lumbar spine condition.

A review of private treatment records show that the Veteran underwent surgery in 1983 for a herniated nucleus pulposus of the lumbar spine at L4/L5.  During
April 1984, the veteran underwent additional surgery with rod excision and pseudocyst repair.  These records did not discuss any relationship of this condition to the Veteran's military service.

The Veteran was provided with a VA examination in December 1985.  At this examination, the examiner noted the Veteran's prior surgeries in 1983 and 1984 for his lumbar spine.  However, an opinion regarding nexus was not provided.

Right Knee Condition

The Veteran contends that he is currently diagnosed with a right knee condition that is related to military service.  In this regard, the Veteran has provided statements and testimony at his August 2014 Board hearing that he believes that the exercises and training conducted during his time in the military led to the development of this condition.  He has not provided any independent evidence, medical or otherwise, to support this contention.

A review of the Veteran's STRs was silent for any discussion of any right knee condition.


Bilateral Hip Condition

The Veteran contends that he is currently diagnosed with a bilateral hip condition that is related to military service.  In this regard, the Veteran has provided statements and testimony at his August 2014 Board hearing that he believes that the exercises and training conducted during his time in the military led to the development of this condition.  He has not provided any independent evidence, medical or otherwise, to support this contention.

A review of the Veteran's STRs was silent for any discussion of any bilateral hip condition.

Cervical Spine

The Veteran contends that he is currently diagnosed with a bulging disc in the neck (C3 and C4) (hereinafter referred to as a cervical spine condition) that is related to military service.  In this regard, the Veteran has provided statements and testimony at his August 2014 Board hearing that he believes that the exercises and training conducted during his time in the military led to the development of this condition.  He has not provided any independent evidence, medical or otherwise, to support this contention.

A review of the Veteran's STRs was silent for any discussion of any cervical spine  condition.

Analysis

Lumbar Spine

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for a lumbar spine condition.

The Veteran initially filed a claim for service connection for back pain in September 1985.  The evidence at the time of the adjudication of the Veteran's claims in a January 1986 rating decision consisted of STRs, a December 1985 VA examination, and the Veteran's claims form.  The January 1986 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service.

The January 1986 decision is the last final decision prior to the Veteran's October 2009 claim to reopen, which is the subject of the current appeal.  As the Veteran had until January 1987 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until March 2010, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Since the January 1986 rating decision was finalized in January 1987, the Veteran has submitted only additional statements reiterating his contentions that his condition is related to military service.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the January 1986 adjudication; namely that the Veteran believed that his lumbar spine condition was the result of military service.  The Veteran has not provided any new evidence relating to the elements of any in-service incurrence, as STRs are silent for any such mention, or nexus, as he has provided no medical opinions to support his contentions.

Accordingly, the newly submitted statements do not provide any new evidence that would indicate that the Veteran had any in-service incurrence of a back condition or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final January 1986 rating decision. Since there is no new non-redundant evidence that shows the Veteran had an in-service incurrence of a lumbar spine condition and that such condition is related to his current diagnosis, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the January 1986 final RO decision and reopening the claim for service connection for a lumbar spine condition is not warranted.

Right Knee Condition

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a right knee condition, so the appeal must be denied.  There is no medical evidence that shows that there is a current disability for this condition.  Both STRs and the 1985 VA examination are absent for a discussion of any complaints or diagnoses. 

The Board does notes that although the Veteran has presented statements to the effect that he does have a current disability for which he is receiving treatment from private medical providers, no such medical evidence has been presented and crucially, there is no medical evidence of record that even suggests a nexus between any alleged right knee condition and military service.  The Board concludes that the Veteran's statements are not competent evidence of a nexus of such alleged disability to military service.  It is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general or orthopedics more particularly and that he is speculating based on the nature of his disability.  Because the Board considers the medical nexus issues presented beyond its own competence to evaluate based upon its own knowledge and expertise, it necessarily follows that the Veteran's lay speculation as to the cause of his claimed condition is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007), but see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2014) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  As detailed above in the VCAA section, there is no credible evidence of in-service symptoms or conditions noted in service.  The record also does not contain any competent evidence that the Veteran's claimed right knee condition is etiologically related to service.   Thus, all of the elements necessary for entitlement to service connection have not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53- 56.

Bilateral Hip Condition

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a bilateral hip condition, so the appeal must be denied.  There is no medical evidence of a current disability for this condition.  Both STRs and the 1985 VA examination are absent for a discussion of any complaints or diagnoses.  

The Board notes that although the Veteran has presented statements to the effect that he does have a current disability for which he is receiving treatment from private medical providers, no such medical evidence has been presented and crucially, there is no medical evidence of record that even suggests a nexus between any alleged bilateral hip condition and military service.  The Board concludes that the Veteran's statements are not competent evidence of a nexus of such alleged disability to military service.  It is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general or orthopedics more particularly and that he is speculating based on the nature of his disability.  Because the Board considers the medical nexus issues presented beyond its own competence to evaluate based upon its own knowledge and expertise, it necessarily follows that the Veteran's lay speculation as to the cause of his claimed condition is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007), but see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2014) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  As detailed above in the VCAA section, there is no credible evidence of in-service symptoms or conditions noted in service.  The record also does not contain any competent evidence that the Veteran's claimed bilateral hip condition is etiologically related to service.  Thus, all of the elements necessary for entitlement to service connection have not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53- 56.

Cervical Spine

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a cervical spine condition, so the appeal must be denied.  There is no medical evidence of a current disability for this condition.  Both STRs and the 1985 VA examination are absent for a discussion of any complaints or diagnoses.  

The Board notes that although the Veteran has presented statements to the effect that he does have a current disability for which he is receiving treatment from private medical providers, no such medical evidence has been presented and crucially, there is no medical evidence of record that even suggests a nexus between any alleged cervical spine condition and military service.  The Board concludes that the Veteran's statements are not competent evidence of a nexus of such alleged disability to military service.  It is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general or orthopedics more particularly and that he is speculating based on the nature of his disability.  Because the Board considers the medical nexus issues presented beyond its own competence to evaluate based upon its own knowledge and expertise, it necessarily follows that the Veteran's lay speculation as to the cause of his claimed condition is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007), but see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2013) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  As detailed above in the VCAA section, there is no credible evidence of in-service symptoms or conditions noted in service.  The record also does not contain any competent evidence that the Veteran's claimed neck condition is etiologically related to service.  Thus, all of the elements necessary for entitlement to service connection have not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53- 56.

      (CONTINUED ON NEXT PAGE)














ORDER

New and material evidence having not been received; the claim of entitlement to service connection for a bulging disc and arthritis in the lumbar spine status post lammectomy with fusion and burr removal, is not reopened; the appeal is thus denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection for a bulging disc in the neck (C3 and C4) is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


